In an action, inter alia, to recover damages for fraud and to set aside certain conveyances as being fraudulent, the defendants Cannizarro appeal from an order of the Supreme Court, Dutchess County, dated April 1, 1976, which denied their motion for summary judgment dismissing the complaint as against them. Order reversed, on the law, with $50 costs and disbursements, and motion granted. The proof submitted on this motion for summary judgment conclusively establishes that the conveyance to appellants was for fair consideration, was not fraudulent and did not involve any negligence on appellants’ part. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.